PER CURIAM.
We reverse the trial court’s summary denial of appellant’s motion for relief pursuant to Florida Rule of Criminal Procedure 3.850, and remand for an evidentiary hearing or attachment of those portions of *323the record which conclusively refute appellant’s claimed entitlement to relief. In so doing, we reject the state’s argument that our per curiam affirmance in Barletta v. State, 842 So.2d 124 (Fla. 4th DCA 2003) bars appellant’s claim that his sentence is an illegal habitual offender sentence under the collateral estoppel doctrine. See State v. McBride, 848 So.2d 287 (Fla.2003); Shelton v. State, 739 So.2d 1235 (Fla. 4th DCA 1999).
POLEN, KLEIN and MAY, JJ., concur.